Citation Nr: 0705307	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  05-40 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1948 to January 
1971.  He was awarded numerous decorations and medals for his 
service, including the Silver Star for gallantry in action 
and the Army Commendation Medal with "V" Device for 
heroism.  The veteran died in August 1993.  The appellant is 
the veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
regional office (RO).  In the decision, the RO concluded that 
the appellant had not presented new and material evidence to 
reopen the claim for service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  The appellant's claim for service connection for cause of 
the veteran's death was denied by the Board in decisions of 
October 1996 and February 1998.

2.  In a rating decision in February 2002, the RO determined 
that the appellant had not presented new and material 
evidence to reopen the claim.  The appellant did not perfect 
an appeal within one year of notification of that decision.

3.  The evidence received since the most recent rating 
decision is cumulative and redundant of the evidence of 
record at the time of the prior final denial of the claim for 
service connection for the cause of the veteran's death, and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The prior Board decisions which denied service connection 
for the cause of the veteran's death are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 20.1103 
(2006).

2.  Evidence received since the most recent rating decision 
is not new and material, and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in March 2005 provided the appellant with an 
explanation of the type of evidence necessary to substantiate 
her claim, as well as an explanation of what evidence was to 
be provided by her and what evidence the VA would attempt to 
obtain on her behalf.  The Board also notes that the 
appellant has been informed through the letter, the rating 
decisions, and the statement of the case, of the definition 
of new and material evidence, and what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  In addition, the letter specifically informed the 
appellant that she should submit any additional evidence that 
she had in her possession.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The appellant's duty-to-assist letter 
was provided before the adjudication of her claim.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
appellant has declined a hearing.  The Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the claim.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  The VA regulation pertaining to claims 
for service connection for the cause of death, 38 C.F.R. 
§ 3.312, provides as follows: 

    (a) General.  The death of a veteran will be considered 
as having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.
    (b) Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.
    (c) Contributory cause of death.  (1) Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.
    (2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.
    (3) Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.
    (4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
cardiovascular disease or a malignant tumor is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Under 38 C.F.R. § 3.309(e), 
certain diseases may be presumed to have resulted from 
exposure to certain herbicide agents such as Agent Orange.  
The list includes chloracne or other acneform disease 
consistent with chloracne, Type 2 (adult onset) diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea) and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e).  

The veteran had active duty from July 1948 to January 1971, 
including service in Vietnam.  He died in August 1993.  
During his lifetime, he did not establish service connection 
for any disability.  

The RO previously denied the appellant's claim for service 
connection for the cause of the veteran's death in a decision 
of October 1994.  The appellant appealed, but the decision 
was confirmed by the Board in October 1996 (on the basis that 
the death was not related to herbicide exposure during 
service) and in February 1998 (denying on all other potential 
bases).    

The RO later rendered a rating decision in February 2002 
which concluded that the appellant had not presented new and 
material evidence to reopen the claim.  The appellant was 
sent notice of that decision and of her right to file an 
appeal by letter, but she did not perfect an appeal within 
the one year time limit.  Therefore, the   decision became 
final.  38 U.S.C.A. §§ 5108, 7105.  

The evidence which was considered at the time of the prior 
decisions by the Board included the veteran's death 
certificate which shows that he died in August 1993, at the 
age of 62 years.  The cause of death listed on the 
certificate was respiratory failure due to or as a 
consequence of chronic obstructive pulmonary disease.  It was 
indicated that the approximate interval between onset of the 
COPD and death was 45 years.  No explanation was given for 
the basis of that estimate.  It was further noted that 
bladder cancer also contributed to death.  No autopsy was 
performed.  The appellant was shown as the "informant."  
The certifying physician was Joe J. Stephenson, Jr., M.D., a 
resident at a medical facility at Fort Gordon, Georgia.   

The evidence also included the veteran's service medical 
records which consisted of various treatment records and 
periodic examinations.  Also of record were numerous post-
service treatment records reflecting disabilities such as 
emphysema.  

Finally, the previously considered evidence included a VA 
medical opinion dated in March 1997 in which a doctor offered 
her opinion that the veteran's COPD did not start until after 
November 1970.  In support of this conclusion, the physician 
noted that she had examined the claims file including the 
service medical records such as chest X-rays and an 
examination conducted in November 1970 which showed the 
heart, lungs and chest to be normal.  

In the decision of October 1996, the Board concluded that 
there was no basis for granting service connection for the 
cause of the veteran's death on a presumptive basis as 
carcinoma of the bladder and COPD were not listed conditions 
which may be presumed to have been due to exposure to 
herbicides.  Subsequently, in February 1998, the Board denied 
direct service connection on that basis that neither the 
respiratory failure due to COPD nor the bladder cancer was 
shown until many years after the veteran's period of active 
service.  The Board noted that the veteran's service medical 
records were completely negative for complaints, findings or 
treatments for the death causing conditions, and that the 
earliest post service evidence was from over 15 years after 
separation from service.  The Board considered the fact that 
the death certificate indicated that the COPD had its onset 
45 years earlier, which would have placed the onset during 
service, but the Board found that the VA opinion which placed 
the onset later had greater credibility because that opinion 
was based on review of all evidence including the service 
medical records.  

In November 2001, the appellant requested that the claim for 
service connection for the cause of death be reopened.  In a 
decision dated in February 2002, the RO stated that the 
evidence submitted by the appellant was not new and material 
and that a reopening of the claim was not warranted.  That 
additional evidence presented at that time included a copy of 
a news article pertaining to the presumptions pertaining to 
Agent Orange exposure, and records from Fort Gordon, Georgia 
showing treatment in 1990 and later.  The appellant did not 
appeal that decision, and it became final.  

In February 2005, the appellant requested that the claim be 
reopened.  The RO denied that request, and the appellant 
perfected this appeal.  

When a claimant seeks to reopen a final decision, the VA must 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  Pursuant 
to the applicable regulation, 38 C.F.R. § 3.156: 

(a) A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence. New 
evidence means existing evidence not previously 
submitted to agency decision makers. Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact necessary 
to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last 
prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility 
of substantiating the claim. (Authority: 38 U.S.C. 
501, 5103A(f), 5108) 
(b) New and material evidence received prior to 
the expiration of the appeal period, or prior to 
the appellate decision if a timely appeal has been 
filed (including evidence received prior to an 
appellate decision and referred to the agency of 
original jurisdiction by the Board of Veterans 
Appeals without consideration in that decision in 
accordance with the provisions of §  20.1304(b)(1) 
of this chapter), will be considered as having 
been filed in connection with the claim which was 
pending at the beginning of the appeal period. 
(Authority: 38 U.S.C. 501) 
(c) Where the new and material evidence consists 
of a supplemental report from the service 
department, received before or after the decision 
has become final, the former decision will be 
reconsidered by the adjudicating agency of 
original jurisdiction. This comprehends official 
service department records which presumably have 
been misplaced and have now been located and 
forwarded to the Department of Veterans Affairs. 
Also included are corrections by the service 
department of former errors of commission or 
omission in the preparation of the prior report or 
reports and identified as such. The retroactive 
evaluation of disability resulting from disease or 
injury subsequently service connected on the basis 
of the new evidence from the service department 
must be supported adequately by medical evidence. 
Where such records clearly support the assignment 
of a specific rating over a part or the entire 
period of time involved, a retroactive evaluation 
will be assigned accordingly except as it may be 
affected by the filing date of the original claim. 

Some evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability and is, therefore, new and material.  
See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  If 
no new and material evidence is presented to reopen the 
claim, the prior denial remains final.  See 38 U.S.C.A. 
§ 7105.

Significantly, however, nothing in the VCAA requires the VA 
to reopen a claim that has been disallowed except when new 
and material evidence has been secured and presented.  See 
38 U.S.C.A. § 5103(f).  

The additional evidence which has been presented since the 
previous decision includes several medical treatment records 
from many years after the veteran's separation from service.  
These are exact duplicate copies of previously considered 
items of evidence, and do not provide any new information.  
It was already well established at the time of the prior 
denial that the veteran had developed severe disabilities by 
1990.  None of the records contain any reference to the 
veteran's period of service.   

The additional evidence which has been presented also 
includes a duplicate copy of the veteran's death certificate 
which was already considered in the Board's prior decision.  

Also presented is a copy of a newspaper article which 
reflects that herbicide exposure is associated with certain 
types of soft tissue cancer.  However, the article does not 
contain any mention of either COPD or bladder cancer, and 
does not specifically pertain to the circumstances of the 
veteran's death.  

In reviewing the evidence which is of record, the Board notes 
that what was lacking when the claim was originally denied 
was adequate evidence to support the conclusion that the 
illnesses which resulted in the veteran's death were related 
to service.  The Board notes that none of the additional 
evidence which has been presented since the prior denial 
provides any insight on this pivotal issue.  As to the 
appellant's assertions that the cause of the veteran's death 
is related to his service, this is not new, as the appellant 
had asserted such at the time of the previous rating 
decisions.  See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).  Thus, the additional evidence provides no support 
for the claim and cannot be said to be new and material.  

In summary, the additional evidence presented is cumulative 
and redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and does not raise a reasonable possibility of substantiating 
the claim for service connection for the cause of death.  The 
evidence received since the rating decision is not new and 
material, and the claim is not reopened.  Accordingly, the 
previous decision which denied service connection for the 
cause of the veteran's death remains final.








ORDER

The application to reopen the claim for service connection 
for cause of the veteran's death is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


